DETAILED ACTION
	This Office Action is in response to the amendment filed on July 14, 2022. Claims 1, 3, 4, 6, 8 - 18 are presented for examination. Claims 1, 3, 4, and 14 - 18 are rejected and this Office Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 14, 2022 has been entered and considered by the examiner. Based on the amendments to the drawings to overcome the objections, and the amendments to claims 6, 8, 11 - 13 to rewrite the previous dependent claims into independent form, the objections to the drawings and rejections under 35 U.S.C. 103 for claims 6, 8 - 13 have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 10, lines 19 - 28, filed July 14, 2022, with respect to claims 14 - 18 have been fully considered and are persuasive.  The rejection of claims 14 - 18 under 35 U.S.C. 103 have been withdrawn. 

Applicant's arguments filed July 14, 2022 with regards to claims 1, 3, and 4 have been fully considered but they are not persuasive. 

With regards to claim 14 and the rejections under 35 U.S.C. 112, the applicants argue that the amendment to claim 14 have overcome the rejections.
The examiner respectfully disagrees. The previous rejection was based on the language of “performing a rewinding procedure of one or more but not all steps of the quantum walk procedure”, in which it was unclear how many steps needed to be rewinded in order to be considered “one or more but not all steps”. While the claim was amended, the amended language recites “performing a rewinding procedure of at least one but not all steps of the quantum walk procedure”, but the language still recites the same issue as the previous language of the claim. While the claim was amended, the rejection is maintained.

With regards to claim 1 and the rejection under 35 U.S.C. 103, the applicant argues that the combination of Reitzner and Chiang fails to teach or disclose “the quantum walk procedure is performed without a measurement”, as previously recited in claim 2 and amended into claim 1, because Reitzner discloses measurements in procedures, and Chiang merely discloses quantum walks being more efficient than its classical counterpart.

The examiner respectfully disagrees. In addition to the recitation of the quantum walk defined in equation 4, used in recent quantum walk algorithms, with regards to the quantum walk and classical algorithm, Chiang also recites on page 76, lines 9 - 11 teachings of complexity of classical algorithms that are sped up and is measured with regards to Markov Chain invocations, while the complexity of the quantum algorithm in Chiang applies a quantum walk operator. This provides that at least one of the quantum walks performed in Chiang does not disclose a measurement performed compared to the classical algorithm, or the quantum walk recited in Reitzner. The combination of Reitzner and Chiang discloses the features of claim 1, and the rejections under 35 U.S.C. 103 for claims 1, 3, and 4 are maintained.

With regards to claim 14 and the rejections under 35 U.S.C. 102, the applicant argues that while Reitzner discloses repeating unitary evolution and random-time measurement many times, Reitzner does not disclose “performing a rewinding procedure of at least one but not all steps”, and the claim, and its dependents, are allowable.
The examiner respectfully disagrees. While the claim has been amended from its previous language, the claimed language of “at least one but not all steps” are still an issue with regards to 35 U.S.C. 112, being unclear as to how many steps need to be rewinded to be considered “at least one but not all steps”. Due to the lack of clarity of how many steps are needed to be performed with regards to “at least one but not all steps of the quantum walk procedure”, the broadest reasonable interpretation of “performing a rewinding procedure of at least one but not all steps of the quantum walk procedure” is in line with the teachings of Reitzner in the rejections in the previous Office Action (and the rejection below), as Reitzner discloses the unitary evolution and measurements being repeated until convergence occurs, indicating that the steps that do not converge or provide the correct outcome are repeated and once convergence is reached, the additional steps performed in a quantum walk are not repeated. The prior art of Reitzner is found to disclose the amended feature of claim 14, as disclosed in the rejections below.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 6, line 7 recites “the state of the left register onto the right register”, and while the claim was amended to independent form, it is recommended to amend the phrases to recite “a state to a left register onto a right register”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 6, lines 14 and 15 recites “the coordinate” and “the transformation, and while the claim was amended to independent form, it is recommended to amend the phrases to recite “a coordinate” and “a transformation”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6, lines 5 - 16 includes limitations that are within the “comprises any one or more of”, however, the structure of the limitations should clearly show which limitations are within the “comprises any one or more of”. For example, the limitations recites:
“…wherein the method comprises any one or more of:
preparing a move register in a uniform superposition of all bit locations

    PNG
    media_image1.png
    79
    230
    media_image1.png
    Greyscale

copying the state of the left register onto the right register, resulting in


    PNG
    media_image2.png
    50
    213
    media_image2.png
    Greyscale

conditioned on the state of the move register, flipping the j-th bit of the left register:


    PNG
    media_image3.png
    71
    300
    media_image3.png
    Greyscale


where yj is x with the j-th bit flipped;
using the left and right registers to evaluate Axy and prepare a coin register in state
    PNG
    media_image4.png
    44
    252
    media_image4.png
    Greyscale
uncomputing the move register by looking up the coordinate where the left and right registers differ; and
implementing the transformation 
    PNG
    media_image5.png
    84
    703
    media_image5.png
    Greyscale


However, it is recommended that the claim recites the following format to clearly show that only the “preparing a move register…”, “copying the state of the left register…”, and “conditioned on the state of the move register…” fall within the “comprises any one or more of” step:
“…wherein the method comprises any one or more of:
preparing a move register in a uniform superposition of all bit locations

    PNG
    media_image1.png
    79
    230
    media_image1.png
    Greyscale

copying the state of the left register onto the right register, resulting in


    PNG
    media_image2.png
    50
    213
    media_image2.png
    Greyscale

conditioned on the state of the move register, flipping the j-th bit of the left register:


    PNG
    media_image3.png
    71
    300
    media_image3.png
    Greyscale


where yj is x with the j-th bit flipped;
using the left and right registers to evaluate Axy and prepare a coin register in state
    PNG
    media_image4.png
    44
    252
    media_image4.png
    Greyscale


uncomputing the move register by looking up the coordinate where the left and right registers differ; and
implementing the transformation 
    PNG
    media_image5.png
    84
    703
    media_image5.png
    Greyscale


  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “performing a rewinding procedure of at least one but not all steps of the quantum walk procedure”, but it is unclear exactly how many quantum walk procedure steps between one and all steps need to be rewinded in ordered to be considered “at least one but not all steps”. The phrase is unclear and renders the claim vague and indefinite.

Dependent claims 15 - 18 are rejected due to inherited claim deficiencies of claim 14.

Examiner’s Suggestion: Without some specific tolerance value or number of steps that are actually performed, it is unclear how many steps are needed to be performed in the claim to be considered “but not all steps”. The examiner is recommending that the claim is clarified, as the specification does not provide clarification to the recitation in the limitation of the claim. Page 24, lines 18 - 21 discloses subject matter that recites the previous language of the claim, but there does not appear to be subject matter that can clarify the language of claim 14. If there is clarification in the specification, it is recommended to amend the claim to provide clarity to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitzner et al. (“Quantum Walks”), hereinafter “Reitzner”.

As per claim 14, Reitzner discloses:
a method of operating a quantum computing device, comprising: performing a quantum walk procedure in the quantum computing device to implement a Markov Chain Monte Carlo method (Reitzner, page 674 discloses quantum walks with registers, and sampling with regards to Markov Chain Monte Carlo and quantum Metropolis sampling, and page 678, lines 17 - 26 adds speeding up Markov Chains using quantum walk over a classical version.)

during the quantum walk procedure, obtaining an intermediate measurement (Reitzner, page 681, lines 17 - 22 discloses a measurement evaluated based on a measurement rule in the quantum walk.)

performing a rewinding procedure of at least one but not all steps of the quantum walk procedure if the intermediate measurement produces an incorrect outcome (Reitzner, page 681, lines 24 - 27 discloses repeating measurements and unitary evolution until the distribution of the output finally converges.) 
The repeating steps until convergence occurs is interpreted that the process is repeated multiple times, providing outputs that do not converge or are not considered correct or accurate.

For claim 15: The prior art of Reitzner discloses claim 15: The method of claim 14, wherein:
the rewinding procedure comprises rewinding only a single step of the quantum walk procedure (Reitzner, page 681, lines 24 - 27 discloses repeating measurements and unitary evolution until the distribution of the output finally converges.)
The repeating steps until convergence occurs is interpreted that the process can also be performed only once to obtain convergence, as well as being repeated multiple times, providing outputs that do not converge or are not considered correct or accurate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reitzner et al. (“Quantum Walks”), hereinafter “Reitzner”, and further in view of Chiang et al. (“The Power of Quantum Walk Insight, Implementation, and Applications”), hereinafter “Chiang”.

As per claim 1, Reitzner discloses:
a method of operating a quantum computing device, comprising implementing a quantum walk procedure of a Markov chain Monte Carlo simulation (Reitzner, page 674 discloses quantum walks with registers, and sampling with regards to Markov Chain Monte Carlo and quantum Metropolis sampling, and page 678, lines 17 - 26 adds speeding up Markov Chains using quantum walk over a classical version of the Markov Chain.)

in which a quantum move register is reset at every step in the quantum walk (Reitzner, page 661, lines 5 - 9 discloses registers controlling an operator with regards to an operator, and before another quantum walk step is performed, a reset is needed to be performed.)

Reitzner does not expressly disclose:
Wherein the quantum walk procedure is performed without a measurement.

Chiang however discloses:
wherein the quantum walk procedure is performed without a measurement (Chiang, page 2, lines 10 - 22 a quantum walk defined in equation 4, which is used in recent quantum walk algorithms, and page 76, lines 9 - 11 adds the complexity of classical algorithms sped up and measured with regards to Markov Chain invocations, while the complexity of the quantum algorithm is recited to apply a quantum walk operator.) 
The recitation of the classical algorithm including measurements while the quantum algorithm includes a quantum walk operator is interpreted that the quantum algorithm does not disclose a measurement being used compared to Reitzner, page 623, line 30, in which the prior art discloses that they perform a measurement once.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum walk and Markov Chain Monte Carlo with registers teaching of Reitzner with the quantum walk defined in the reference that does not include measurements teaching of Chiang. The motivation to do so would have been because Chiang discloses the benefit of implementing quantum walks that correspond to classical random walks similar to those used in classical algorithms for approximating permanents and sampling from binary contingency tables, as the sparsity parameter used grows with the problem size, and still maintains high precision (Chiang, page 6, lines 9 - 14).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzner et al. (“Quantum Walks”), in view of Chiang et al. (“The Power of Quantum Walk Insight, Implementation, and Applications”), and further in view of Kendon (“A Random Walk Approach to Quantum Algorithms”), hereinafter “Kendon”.

As per claim 3, the combination of Reitzner and Chiang discloses the method of claim 1.
The combination of Reitzner and Chiang does not expressly disclose:
wherein the quantum walk procedure is performed using binary encodings of the move registers.

Kendon however discloses:
wherein the quantum walk procedure is performed using binary encodings of the move registers (Kendon, 3416, lines 37 - 47 discloses random walks with regards to binary numbers in a register, and binary encoding.)
Page 3409, Table 1 recites random walks, including a quantum random walk.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum walk and Markov Chain Monte Carlo with registers teaching of Reitzner and the quantum walk defined in the reference that does not include measurements teaching of Chiang with the binary encoding with regards to registers teaching of Kendon. The motivation to do so would have been because Kendon discloses the benefit of quantum walkers which can be used to form the basis of a quantum speed up, which can be exploited to solve problems faster (Kendon, page 3407, Abstract, lines 7 - 10).

For claim 4: The combination of Reitzner, Chiang and Kendon discloses claim 4: The method of claim 1, wherein:
the quantum walk procedure is performed using unary encodings of the move registers (Kendon, page 3416, lines 37 - 47 discloses random walks with regards to a register, and unary encoding, which is being compared to binary encoding for classical and quantum digital computers.)
Page 3409, Table 1 recites random walks, including a quantum random walk.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum walk and Markov Chain Monte Carlo with registers teaching of Reitzner and the quantum walk defined in the reference that does not include measurements teaching of Chiang with the binary encoding with regards to registers teaching of Kendon and the additional teaching of unary encoding teachings compared with binary encoding, also found in Kendon. The motivation to do so would have been because Kendon discloses the benefit of quantum walkers which can be used to form the basis of a quantum speed up, which can be exploited to solve problems faster (Kendon, page 3407, Abstract, lines 7 - 10).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reitzner et al. (“Quantum Walks”), and further in view of Temme et al. (“Quantum Metropolis Sampling”), hereinafter “Temme”.

For claim 17, the prior art of Reitzner discloses the method of claim 14.
one or more computer-readable media storing computer-executable instructions which when executed by a computer cause the computer to perform a method.

Temme however discloses:
one or more computer-readable media storing computer-executable instructions which when executed by a computer cause the computer to perform a method (Temme, page 87, right column, lines 37 - 42 discloses using a quantum computer for implementing a classical Metropolis algorithm and quantum algorithm, with a computer typically includes at least one type of memory to store instructions, and at least one type of processor to execute the instructions.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum walk and Markov Chain Monte Carlo with registers teaching of Reitzner with the classical and quantum Metropolis algorithm and a quantum computer that includes a processor and at least one form of memory, quantum and classical Metropolis algorithm teaching of Temme. The motivation to do so would have been because Temme discloses the benefit of overcoming the problem of simulating equilibrium and static properties of quantum systems based on classical systems that include using the Metropolis algorithm in order to implement a quantum version of the Metropolis algorithm and avoid any issues that the classical simulations may run upon (Temme, page 87, Abstract, left column, lines 10 - 21).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reitzner et al. (“Quantum Walks”), and further in view of Zaribafiyan et al (U.S. PG Pub 2018/0246851 A1), hereinafter “Zaribafiyan”.

As per claim 18, the prior art of Reitzner discloses the method of claim 14, as shown above.
The prior art of Reitzner does not expressly disclose:
a system, comprising a quantum computing device and a classical computer in communication with and configured to control the quantum computing device, wherein the quantum computing device and the classical computer collectively operate to perform the method of claim 14.

Zaribafiyan however discloses:
a system, comprising a quantum computing device and a classical computer in communication with and configured to control the quantum computing device, wherein the quantum computing device and the classical computer collectively operate to perform the method (Zaribafiyan, paragraph [0004] discloses solving a problem in a hybrid computer that includes a classical computer and a non-classical computer, which comprises a quantum computer.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum walk and Markov Chain Monte Carlo with registers teaching of Reitzner with the Markov Chain Monte Carlo with regards to quantum execution, a quantum and classical hybrid computer teaching of Zaribafiyan. The motivation to do so would have been because Zaribafiyan discloses the benefit of using the digital and quantum computer in parallel or in series to solve problems to compute satisfactory solution to problems (Zaribafiyan, paragraphs [0023] - [0024]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art of Reitzner et al. (“Quantum Walks”) discloses quantum walk and Markov Chain Monte Carlo with registers, with Kendon (“A Random Walk Approach to Quantum Algorithms”) disclosing binary encoding with regards to registers, Temme et al. (“Quantum Metropolis Sampling”) adding classical and quantum Metropolis algorithm, Chiang et al. (“The Power of Quantum Walk Insight, Implementation, and Applications”) providing logarithmic-depth of quantum Fourier transforms with regards to a classical (or regular) and quantum.
In addition, Zaribafiyan et al (U.S. PG Pub 2018/0246851 A1) discloses a computer readable medium used to retain and store instructions for execution with regards to a quantum random walk and backtracking or Grover-based algorithm.

However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 6, including implementing the transformation of quantum walk procedure a Metropolis-Hastings or Glauber dynamics rotation for a classical walk, in combination with the other claimed elements of claim 6.

Dependent claims 9, 10 are allowable under 35 U.S.C. 103 for depending from claim 1, an allowable base claim under 35 U.S.C. 103.


Claim 8, including quantum walk procedure follows the equation recited, along with a Metropolis-Hastings or Glauber dynamics rotation for a classical walk, in combination with the other claimed elements of claim 8.

Claim 11, which includes a Boltzmann coin, Metropolis-Hastings rotation and quantum walk procedure, in combination with the other claimed elements of claim 11.

Claim 12, including a Boltzmann coin, Glauber dynamics rotation and quantum walk procedure, in combination with the other claimed elements of claim 12. 

Claim 13, including a Boltzmann coin with lookup tables and conditional quantum gates and quantum walk, in combination with the other claimed elements of claim 13. 

Claim 16, including binary projective measurements and rewinding procedure, in combination with the other claimed elements of claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                                                                                  
September 24, 2022